  8:19-cr-00028-BCB-MDN Doc # 150 Filed: 07/13/20 Page 1 of 2 - Page ID # 402



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                      8:19-CR-28

        vs.
                                                                          ORDER

SIDNEY BRITT
                        Defendant.



       This matter is before the Court on Defendant’s, Sidney Britt’s, Motion Under 28 U.S.C.

§2255. Filing 148. Pursuant to Rule 4 of the Rules Governing Section 2255 Cases in the United

States District Courts, the Court is to dismiss the motion “[i]f it plainly appears from the motion,

any attached exhibits, and the record of prior proceedings that the moving party is not entitled to

relief . . . .” Based upon the Court’s review of the Motion, the Court cannot make such

determination at this time. The parties are advised that this determination is preliminary only.

       Accordingly, this action will be progressed as follows:

        IT IS ORDERED:

   1. Plaintiff shall answer Britt’s Motion by August 14, 2020. The answer must address the
       allegations set forth in Defendant’s Motion and otherwise comply with the requirements of
       Rule 5(b) and (c) of the Rules Governing Section 2255 Cases in the United States District
       Courts.

   2. Not later than thirty days following the filing of Plaintiff’s answer, Britt may file a brief in
       reply. See Rule 5(d) of the Rules Governing Section 2255 Cases in the United States
       District Courts.

   3. No discovery shall be undertaken without leave of court. See Rule 6 of the Rules Governing
       Section 2255 Cases in the United States District Courts.

   4. The Clerk of Court is directed to provide a copy of this Order and Defendant’s § 2255
       Motion (Filing 148) to Defendant and the United States Attorney’s Office for the District
       of Nebraska.
8:19-cr-00028-BCB-MDN Doc # 150 Filed: 07/13/20 Page 2 of 2 - Page ID # 403




    Dated this 13th day of July, 2020.
                                              BY THE COURT:



                                              _________________________
                                              Brian C. Buescher
                                              United States District Judge
